DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 20 of U.S. Patent No. 10,845,419. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are similar.

Current application 16/190,643
US Patent: 10,845,419
Claim 1: 
A battery pack circuit that controls the charging and discharging of a battery pack which includes a first standard cell having a first standard cell capacity coefficient/voltage characteristic curve and a shift cell having a shift cell capacity coefficient/voltage characteristic curve, the shift cell capacity coefficient/voltage characteristic curve mirroring the standard cell capacity coefficient/voltage characteristic curve but being offset from the standard cell capacity coefficient/voltage characteristic curve by a predetermined amount along a reference axis of the shift cell and standard cell capacity coefficient/voltage characteristic curves, 
the battery pack circuit comprising: a memory storing potential difference characteristic curves for the standard and shift cells; 
a processor for determining a present capacity coefficient value of the standard cell by:
determining a present potential difference between the standard cell and the shift cell; and
determining a present capacity coefficient value of the standard cell as a function of the present potential difference and the potential difference characteristic curve. 


An assembled battery circuit for controlling charging and discharging of an assembled battery that includes a standard cell having a first capacitance and a specific cell having a second capacitance greater than the first capacitance, the assembled battery circuit comprising: a potential difference-capacitance coefficient characteristic curve acquisition unit configured to acquire from a memory a potential difference-capacitance coefficient characteristic curve indicating a relationship between a potential difference between the standard cell and the specific cell and a standard cell capacitance coefficient indicating a current capacitance of the standard cell relative to a fully-charged capacitance of the standard cell before deterioration of the standard cell; 
a potential difference detector configured to detect the potential difference between the standard cell and the specific cell; and 
a standard cell capacitance coefficient value detector configured to compare the detected potential difference with the acquired potential difference-capacitance coefficient characteristic curve to detect a current value of the standard cell capacitance coefficient.

The battery pack circuit according to claim 1, wherein: the memory stores the standard cell capacity coefficient/voltage characteristic curve and the shift cell capacity coefficient/voltage characteristic curve; the potential difference characteristic curve has more than one capacity coefficient value for the detected present capacity coefficient value; and the processor determines the present capacity coefficient value of the standard cell by selecting one of the more than one standard capacity coefficient values as a function of either the standard cell capacity coefficient/voltage characteristic curve or the shift cell capacity coefficient/voltage characteristic curve.

The assembled battery circuit according to claim 1, further comprising a cell voltage-capacitance coefficient characteristic curve acquisition unit configured to acquire from the memory at least one of a standard cell voltage-capacitance coefficient characteristic curve that indicates a relationship between a voltage of the standard cell and the standard cell capacitance coefficient and a specific cell voltage-capacitance coefficient characteristic curve that indicates a relationship between a voltage of the specific cell and a specific cell capacitance coefficient indicating a current capacitance of the specific cell relative to a fully-charged capacitance of the specific cell before deterioration of the specific cell.

The battery pack circuit according to claim 2, wherein the processor causes the capacity coefficient value selected by the processor to be displayed.
Claim 3:
The assembled battery circuit according to claim 1, further comprising a standard cell capacitance coefficient value output unit configured to output for display the value of the detected standard cell capacitance coefficient.
Claim 4:
The battery pack circuit according to claim 1, wherein the processor causes the capacity coefficient value selected by the processor to be displayed
Claim 4:
The assembled battery circuit according to claim 1, further comprising a standard cell capacitance coefficient value output unit configured to output for display the value of the detected standard cell capacitance coefficient.
Claim 5:
The battery pack circuit according to claim 1, wherein: the present capacity coefficient value of the first standard cell is a first capacity coefficient value; the battery back includes a second standard cell having a second standard cell capacity coefficient/voltage characteristic curve; the memory stores a second potential difference characteristic curve for the second standard cell; the processor detects a present potential difference between the second standard cell and the shift cell; the processor determines a present capacity coefficient value of the second standard cell based on the present potential difference between the second standard cell and the shift cell detected by the processor and the second potential difference characteristic curve; and the battery pack circuit includes a discharging circuit that adjusts a charge balance between the first and second standard cells based on the first and second capacity coefficient values. 



The assembled battery circuit according to claim 5, further comprising a balance adjustor configured to adjust a charging balance among the plurality of standard cells based on the value of the standard cell capacitance coefficient of each of the plurality of standard cells detected by the standard cell capacitance coefficient value detector.


A method for detecting a capacity coefficient of a battery forming part of a battery which includes a first standard cell having a first standard cell capacity coefficient/voltage characteristic curve and a shift cell having a shift cell capacity coefficient/voltage characteristic curve, the shift cell capacity coefficient/voltage characteristic curve mirroring the standard cell capacity coefficient/voltage characteristic curve but being offset from the standard cell capacity coefficient/voltage characteristic curve by a predetermined amount along a reference axis of the shift cell and standard cell capacity coefficient/voltage characteristic curves, the method comprising: storing a potential difference characteristic curve for the standard and shift cells; and determining a present capacity coefficient value of the standard cell by: determining a present potential difference between the standard cell and the shift cell; and determining a present capacity coefficient value of the standard cell as a function of the present potential difference and the potential difference characteristic curve

A capacitance coefficient detection method for controlling charging and discharging of an assembled battery that includes a standard cell having a first capacitance and a specific cell having a second capacitance greater than the first capacitance, the method comprising: acquiring, from a memory, a potential difference-capacitance coefficient characteristic curve that indicates a relationship between a potential difference between the standard cell and the specific cell and a standard cell capacitance coefficient that indicates a current capacitance of the standard cell relative to a fully-charged capacitance of the standard cell before deterioration of the standard cell; detecting a potential difference between the standard cell and the specific cell; and comparing the detected potential difference with the acquired potential difference-capacitance coefficient characteristic curve to detect a current value of the standard cell capacitance coefficient

the method according to claim 6, wherein: the potential difference characteristic curve has more than one capacity coefficient value for the detected present capacity coefficient value; and determining the present capacity coefficient value of the standard cell by selecting one of the more than one standard capacity coefficient values as a function of either the standard cell capacity coefficient/voltage characteristic curve or the shift cell capacity coefficient/voltage characteristic curve.
Claim 9:
The method according to claim 8, further comprising acquiring, from the memory, at least one of a standard cell voltage-capacitance coefficient characteristic curve that indicates a relationship between a voltage of the standard cell and the standard cell capacitance coefficient and a specific cell voltage-capacitance coefficient characteristic curve that indicates a relationship between a voltage of the specific cell and a specific cell capacitance coefficient indicating a current capacitance of the specific cell relative to a fully-charged capacitance of the specific cell before deterioration of the specific cell
Claim 11:
A non-transitory storage medium storing a program which that controls the charging and discharging of a battery pack which includes a first standard cell having a first standard cell capacity coefficient/voltage characteristic curve and a shift cell having a shift cell capacity coefficient/voltage characteristic curve, the shift cell capacity coefficient/voltage characteristic curve mirroring the standard cell capacity coefficient/voltage characteristic curve but being offset from the standard cell capacity coefficient/voltage characteristic curve by a predetermined amount along a reference axis of the shift cell and standard cell capacity coefficient/voltage characteristic curves, the program, when run on one or more processors, causing the battery back to: store a potential difference characteristic curve for the standard and shift cells; determining a present capacity coefficient value of the standard cell by: determining a present potential difference between the standard cell and the shift cell; and determining a present capacity coefficient value of the standard cell as a function of the present potential difference and the potential difference characteristic curve. 


A non-transitory computer-readable medium having stored thereon a capacitance coefficient detection program for controlling charging and discharging of an assembled battery that includes a standard cell having a first capacitance and a specific cell having a second capacitance greater than the first standard capacitance, the capacitance coefficient detection program, when executed by a processor, being configured to: acquire, from a memory, a potential difference-capacitance coefficient characteristic curve that indicates a relationship between a potential difference between the standard cell and the specific cell and a standard cell capacitance coefficient that indicates a current capacitance of the standard cell relative to a fully-charged capacitance of the standard cell before deterioration of the standard cell; detect a potential difference between the standard cell and the specific cell; and compare the detected potential difference with the acquired potential difference-capacitance coefficient characteristic curve to detect a current value of the standard cell capacitance coefficient. 


The non-transitory storage medium of claim 11, wherein the potential difference characteristic curve has more than one capacity coefficient value for the detected present capacity coefficient value and wherein the program causes the battery pack to determine the present capacity coefficient value of the standard cell by selecting one of the more than one standard capacity coefficient values as a function of either the standard cell capacity coefficient/voltage characteristic curve or the shift cell capacity coefficient/voltage characteristic curve.


The capacitance coefficient detection program according to claim 15 that, when executed by the processor, is further configured to: acquire, from the memory, at least one of a standard cell voltage-capacitance coefficient characteristic curve that indicates a relationship between a voltage of the standard cell and the standard cell capacitance coefficient and a specific cell voltage-capacitance coefficient characteristic curve that indicates a relationship between a voltage of the specific cell and a specific cell capacitance coefficient indicating a current capacitance of the specific cell relative to a fully-charged capacitance of the specific cell before deterioration of the specific cell; and select, when a number of values of the detected standard cell capacitance coefficient is at least two, a unique value of the standard cell capacitance coefficient based on the acquired at least one standard cell voltage-capacitance coefficient characteristic curve and the specific cell voltage-capacitance coefficient characteristic curve.






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
ARAI; Takuichi	US 20160268651
Okada; Yukihiro et al.	US 20070166607
Sano; Kosuke	US 10845419.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS B PACHECO whose telephone number is (571)272-5979.  The examiner can normally be reached on M-F 9:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALEXIS BOATENG PACHECO
Primary Examiner
Art Unit 2859



/ALEXIS B PACHECO/Primary Examiner, Art Unit 2859